Citation Nr: 1103320	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-21 616	)	DATE
	)
	)


THE ISSUE

Whether an August 1997 decision of the Board of Veterans' 
Appeals, which found that new and material evidence had not been 
submitted to reopen a claim for service connection for residuals 
of a head injury, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

(The matters of the ratings for anxiety disorder, not otherwise 
specified, panic disorder without agoraphobia and a retinal hole, 
left eye, will be addressed in a separate decision, under a 
separate docket number.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The moving party served on active duty from October 1978 to 
August 1980.  This matter is before the Board of Veterans' 
Appeals (Board) on motion by the moving party alleging CUE in an 
August 1997 Board decision.


FINDINGS OF FACT

1. In August 1997, the Board found that new and material evidence 
had not been submitted to reopen a claim of service connection 
for residuals of a head injury.

2. The August 1997 Board decision was adequately supported by the 
evidence then of record, and was not undebatably erroneous; the 
record does not demonstrate that the correct facts, as they were 
known in August 1997, were not before the Board or that the Board 
incorrectly applied statutory or regulatory provisions extant at 
that time, such that the outcome of the claim would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The August 1997 Board decision denying the moving party's claim 
to reopen a claim of service connection for residuals of a head 
injury did not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As an initial matter, a motion for reversal or revision of a 
prior Board decision due to CUE is not a claim but a collateral 
attack on a prior decision.  Thus, one requesting such reversal 
or revision is not a claimant within the meaning of the 
38 U.S.C.A. § 5103 and § 5103A and, consequently, the notice and 
development provisions of the statutes and regulations do not 
apply in CUE adjudications.  Livesay v. Principi, 15 Vet. App. 
165 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2010).  Accordingly, no further discussion regarding the 
duty to notify and assist is required.

II.  Clear and Unmistakable Error

While the law vests the Board with original jurisdiction to 
determine whether CUE exists in a prior final Board decision, the 
shape and expanse of that review is controlled by statute and 
regulations.  Motions for review of prior Board decisions on the 
grounds of CUE are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403 
relates to what constitutes CUE and what does not, and provides 
as follows:

(a) General.  Clear and unmistakable error 
is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, 
that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant 
at the time were incorrectly applied.

(b) Record to be reviewed.  

(1)  General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For 
a Board decision issued on or after 
July 21, 1992, the record that existed 
when that decision was made includes 
relevant documents possessed by the 
Department of Veterans Affairs not 
later than 90 days before such record 
was transferred to the Board for 
review in reaching that decision, 
provided that the documents could 
reasonably be expected to be part of 
the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of 
a Board decision on the grounds of clear 
and unmistakable error, there must have 
been an error in the Board's adjudication 
of the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not absolutely 
clear that a different result would have 
ensued, the error complained of cannot be 
clear and unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.

(1) Changed diagnosis.  A new medical 
diagnosis that 'corrects' an earlier 
diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute 
or regulation where, subsequent to the 
Board decision challenged, there has been a 
change in the interpretation of the statute 
or regulation.

Authority 38 U.S.C.A. §§ 501(a), 7111.

The moving party must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations of 
failure to follow regulations or failure to give due process, or 
any other general, non-specific allegations of error, are 
insufficient to satisfy the requirement to set forth clearly and 
specifically the alleged CUE in a Board decision.  38 C.F.R. 
§ 20.1404(b).

In addition, neither the "benefit of the doubt" rule of 
38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 5108 
apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b).

Prior decisions issued by the Court with regard to clear and 
unmistakable error in RO rating decisions provide guidance in 
determining whether clear and unmistakable error exists in a 
Board decision.  "It must be remembered that clear and 
unmistakable error is a very specific and rare kind of error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  As stated by the 
Court, in order for clear and unmistakable error to exist: (1) 
"[e]ither the correct facts, as they were known at that time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was clear and unmistakable error must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).
Review for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b)(1).  The Board's Rules 
of Practice further provide that, with limited exceptions not 
applicable here, no new evidence will be considered in connection 
with the disposition of the motion.  38 C.F.R. § 20.1405(b).

As an initial matter, in his October 28, 2010, written statement, 
the moving party appears to be contending that there was error in 
the rating decision dated in August 1981 which was the initial 
denial of service connection for residuals of a head injury, 
including blackouts and fainting spells.  To the extent that this 
argument can be construed as a claim for benefits based on CUE in 
the August 1981 rating decision, it cannot succeed as the Board 
finds that the August 1981 rating decision was subsumed by the 
Board's August 1997 decision.

It is well-settled that an unappealed rating decision on a matter 
subsequently reviewed on the merits by the Board is subsumed in 
the Board decision and is not subject to a collateral attack via 
a claim of CUE.  Manning v. Principi, 16 Vet. App 534, 540 (2002) 
(citing Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 
1998)); Duran v. Brown, 7 Vet. App. 216, 224 (1994).  See also 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  When the 
rating decision is deemed subsumed by a supervening Board 
decision, then as a matter of law the rating decision cannot be 
the subject of a claim of CUE.  Rather, in such a case, the 
claimant "must proceed before the Board and urge that there was 
clear and unmistakable error" in the Board decision.  Brown v. 
West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

When a lengthy period of time passes between the RO decision 
denying a VA benefit and a subsequent Board decision denying the 
identical benefit, as here, the question of whether the 
subsequent Board decision subsumes the earlier RO decision is not 
automatic.  Instead, it depends upon whether the Board decision 
decided the same issue that the RO decided and whether the RO and 
subsequent Board decisions were based upon the same evidentiary 
record.  Id.  In Dittrich, the Federal Circuit found that a 1960 
RO decision had been subsumed by the Board's later 1969 decision 
(called "delayed subsuming") and that the later Board decision 
was based upon essentially the same evidentiary record, although 
"some new and material evidence had been acquired in the 
interim."  See Dittrich, 16 F.3d at 1353; see also VAOGCPREC 14-
95 (May 12, 1995).

It is undisputed that, because the Veteran did not initiate a 
timely appeal, the August 1981 rating decision is final.  
38 U.S.C.A. § 7105.  A detailed review of the August 1997 Board 
decision shows that the Board evaluated all of the medical and 
lay evidence of record at that time, including all of the facts 
and evidence which were before the RO at the time that it 
promulgated the August 1981 rating decision.

Because the Board reviewed and evaluated essentially the same 
evidentiary record in its August 1997 decision which was before 
the RO in August 1981, including new and material evidence 
obtained by VA in the intervening years, the August 1981 rating 
decision was subsumed by the May 1997 Board decision.  See 
Dittrich, 16 F.3d at 1353; see also VAOGCPREC 14-95 (May 12, 
1995).

In summary, because the August 1981 rating decision is final, and 
because the Board considered essentially the same evidentiary 
record when it declined to reopen the Veteran's claim of service 
connection for residuals of a head injury in August 1997, the 
August 1981 rating decision was subsumed by the Board's August 
1997 decision.  Because the August 1981 rating decision has been 
subsumed by the Board's May 1997 decision, the August 1981 rating 
decision cannot be revised or reversed on the basis of CUE.  See 
Disabled American Veterans v. Gober, 234 F.3d at 693. 

The moving party's primary assertion of CUE in the Board's August 
1997 decision appears to be that the decision was based in part 
on factual error.  He identifies the error as April 1997 RO 
hearing testimony wherein the Veteran's representative 
incorrectly identified the claimed in-service incident which is 
the basis of the Veteran's claim as occurring in January 1980 
instead of June 1980.  

The Board in August 1997, however, clearly identified June 1980 
as the date that the Veteran asserted that his head injury 
occurred and, in fact, noted that the Veteran was service-
connected for laceration of the left eyebrow sustained in a 
"January 1980 incident which is not relevant to this appeal."  
In light of the Board's explicit recognition of the proper date 
of incurrence of the Veteran's claimed head injury, the Board 
finds that there was no error in considering the evidence at the 
time of the August 1997 Board decision which referred to an 
incorrect date.  Thus, the Board finds that the facts, as they 
were known at that time, were before the adjudicator.  

In any event, the moving party does not indicate how the 
inaccuracies in the dates of incurrence would have affected the 
outcome of the decision.  The moving party, through his 
representative, on November 16, 2010, contends that "once the 
facts have been properly weighed, he should have been found 
entitled to service connection for the residuals of a head 
injury."  However, this assertion is simply a disagreement with 
how the Board weighed the evidence in its August 1997 decision-
yet a disagreement as to how the facts were weighed or evaluated 
by the Board cannot constitute CUE in a Board decision.  
38 C.F.R. § 20.1403(d).  It is well established that a claim of 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 
(1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  For these 
reasons, the Board finds that the consideration and weighing of 
records incorrectly referring to the date of incurrence as 
January 1980 (as opposed to the correct date of June 1980) by the 
Board in the August 1997 decision does not give rise to a finding 
of CUE.

In conclusion, the moving party has not identified any specific 
finding or conclusion in the August 1997 Board decision which was 
undebatably erroneous.  Moreover, the record does not reveal any 
kind of error of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.

For these reasons, the Board finds that the Board's August 1997 
decision, which denied a claim to reopen a claim for residuals of 
a head injury, does not contain CUE. 38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404.  Accordingly, the motion is 
denied.

ORDER

The motion for revision of the August 1997 Board decision which 
found that new and material evidence had not been submitted to 
reopen a claim of service connection for residuals of a head 
injury, on the grounds of CUE in that decision is denied.



                       
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



